The defendant was tried and convicted for the offense of buying, receiving, or concealing stolen property. The judgment of conviction was had on the 26th day of September, 1916, and the appeal from said judgment was taken on the 30th day of September, 1916. The time for filing bill of exceptions has passed. It is here submitted on motion of the Attorney General to dismiss the appeal. It appears from these facts that *Page 82 
the motion of the Attorney General is well taken, and the appeal is accordingly dismissed.
Appeal dismissed.